                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

OMAR JACKSON,                                )
                                             )
       Plaintiff,                            )       Civil Action No. 18-850
                                             )       Senior Judge Nora Barry Fischer
     v.                                      )       Magistrate Judge Maureen P. Kelly
ROBERT D. GILMORE, KAREN M.                  )
SOKOL, MICHELE BAKER, and                    )
BRIDGETTE WRIGHT,                            )
                                             )
       Defendants.                           )

                                      ORDER OF COURT

       AND NOW, this 19th day of March, 2018, after a Report and Recommendation was filed

by Magistrate Judge Maureen P. Kelly on February 25, 2020, (Docket No. [78]), recommending

that Defendants’ Motion for Summary Judgment (Docket No. [54]) be granted and the parties were

provided 14 days to file written objections thereto, making objections from Plaintiff, as an

unregistered ECF party, due by March 13, 2020, and no objections having been lodged by said

date, and upon consideration of Magistrate Judge Kelly’s Report and Recommendation, (Docket

No. [78]), which is adopted as the opinion of this Court,

       IT IS HEREBY ORDERED that Defendants’ Motion for Summary Judgment [54] is

GRANTED; and,

       IT IS FURTHER ORDERED that, pursuant to Rule 4(a)(1) of the Federal Rules of

Appellate Procedure, if any party wishes to appeal from this Order a notice of appeal, as provided

in Fed. R. App. P. 3, must be filed with the Clerk of Court, United States District Court, at 700

Grant Street, Room 3110, Pittsburgh, PA 15219, within thirty (30) days.
      FINALLY, an appropriate Judgment follows.

                                            s/ Nora Barry Fischer
                                            Nora Barry Fischer, Senior U.S. District Judge

cc/ecf: Magistrate Judge Maureen P. Kelly
        All counsel of record

        Omar Jackson
        DT-7049
        SCI Forest
        P.O. Box 307
        287 Woodland Drive
        Marienville, PA 16239




                                             2
